Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/693106. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to providing product suggestions to provide to a customer during a checkout process at a retail store. Specifically, the claims recite identify contents of a customer cart from (i) the products contained in the scanning preparation area as identified and (ii) scanned products that have already been identified; determine product recommendations based, at least in part, on the contents of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, point of sale terminal, scanner, customer facing device, sensors merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, point of sale terminal, scanner, customer facing device, sensors perform(s) the steps or functions of identify contents of a customer cart from (i) the products contained in the scanning preparation area as identified and (ii) scanned products that have already been identified; determine product recommendations based, at least in part, on the contents of the customer cart; and transmit the product recommendations to the customer-facing device for display to the user. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, point of sale terminal, scanner, customer facing device, sensors to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing product suggestions to provide to a customer during a checkout process at a retail store. As discussed above, taking the claim elements separately, the social networking system, point of sale terminal, scanner, customer facing device, sensors perform(s) the steps or functions of identify contents of a customer cart from (i) the products contained in the scanning preparation area as identified and (ii) scanned products that have already been identified; determine product recommendations based, at least in part, on the contents of the customer cart; and transmit the product recommendations to the customer-facing device for display to the user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing product suggestions to provide to a customer during a checkout process at a retail store. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-20 further describe the abstract idea of providing product suggestions to provide to a customer during a checkout process at a retail store. The dependent claims do not include 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, (U.S. Patent Application Publication No. 20050187819) in view of Kim et al., (U.S. Patent Application Publication No. 20180101875).
	As to Claim 1, Johnson teaches a system for providing product suggestions to provide to a customer during a checkout process at a retail store (0015: shopping carts equipped so that a shopper can check out items) and (0026: In one version of the invention, a store is provided with one or more point-of-sale terminals, each of which has a barcode scanner. When the shopping cart is moved into proximity with one of the point-of-sale terminals), the system comprising:a checkout configuration that includes a point of sale terminal (Fig. 2 and 0055: point-of-sale terminal 12), a scanner to scan products(0026: a store is provided with one or more point-of-sale terminals, each of which has a barcode scanner) and (0025: scanner used to read a barcode label on an item), a scanning preparation area where products to be scanned are positioned (0025: scanner used to read a barcode label on an item) and (0055: a perspective view of the point-of-sale terminal 12  and a customer-facing device that includes a display to present product recommendations to a user (0052: The shopping cart 14 includes a display unit 16 for displaying one or more advertising messages 18) and (Fig. 2 16); (Fig. 2), and (0055: FIG. 2 is a perspective view of the point-of-sale terminal 12 and the shopping cart 14, moved into position to check out purchases and to provide for communication between the transceiver 43 within the point-of-sale terminal 12 and the transceiver 22 within the shopping cart 14. Each transceiver is understood to include both a receiver and a transmitter),one or more product sensors oriented toward the scanning preparation area so as to capture and transmit product signals (Fig. 2 73) and (0052: a transceiver 20 for communicating with a transceiver 22 within the point-of-sale terminal 12 during the check out process) that at least partially identify the products to be scanned that are contained in the scanning preparation area; (0058: The process described above is an example of a number of processes, known to those skilled in the art of communications, that may be used transmit information identifying the shopping cart 14 to the point-of-ale terminal 12. For example, a reader at the point-of-sale terminal 12 might read a barcode label attached to the shopping cart 14, or the point-of-sale terminal 12 might identify the shopping cart 14 by means of a identification chip producing an output signal at a radio frequency),a product recommendation engine that is configured to:identify contents of a customer cart (claim 4: identifying said at least one item… from said shopping cart) from (i) the products contained in the scanning preparation area as identified by the product identification system (claim 4: identifying said at least one item with a sensing device at a point-of-sale terminal) and (ii) scanned products that have already been identified by the scanner; (claim 4: identifying said at least one item with a sensing device at a point-of-sale terminal).
Johnson does not teach a product identification system that is programmed to identify the products contained in the scanning preparation area from the product signals received from the product sensors; and
determine product recommendations based, at least in part, on the contents of the customer cart; and
transmit the product recommendations to the customer-facing device for display to the user.
However Kim teaches a product identification system that is programmed to identify the products contained in the scanning preparation area from the product signals received from the product sensors; and (0036: The product recommendation apparatus 110 collects product-related information of products loaded in a shopping cart 132 (i.e., products pending purchase). The product recommendation apparatus 110 collects product-related information of the products pending purchase and loaded in the shopping cart 132 by using a barcode scanner, a camera provided in the product recommendation apparatus 110, or the like. Here, the product-related information of the products pending purchase includes information such as the category, name, quantity, price and discount of the products pending purchase),determine product recommendations based, at least in part, on the contents of the customer cart; and (abstract: recommending in-store products by using visible light communications which estimate whether a user needs to purchase a product based on product-related information received from a visible light illumination device installed in a store and the purchase history information of the user to provide the user with information related to the product as recommended product information for the user according to the result of estimation, thereby causing the user to refrain from purchasing unnecessary products and to more efficiently purchase products), (0001: recommending in-store products using visible light communication), (0036: The product recommendation apparatus 110 collects product-related information of products loaded in a shopping cart 132 (i.e., products pending purchase). The product recommendation apparatus 110 collects product-related information of the products pending purchase and loaded in the shopping cart 132 by using a barcode scanner, a camera provided in the product recommendation apparatus 110, or the like. Here, the product-related information of the products pending purchase includes information such as the category, name, quantity, price and discount of the products pending purchase), (0017: The visible light illumination apparatus 100 uses light of a visible wavelength to carry and transmit information related to products displayed in a store to the product recommendation transmit the product recommendations to the customer-facing device for display to the user; (Fig. 4), and (0072: providing recommended product information by a product recommendation apparatus according to some embodiments). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson to include transmit the product recommendations to the customer-facing device for display to the user of Kim. Motivation to do so comes from the knowledge well known in the art that transmit the product recommendations to the customer-facing device for display to the user would help promote products to the user which would encourage him to buy the product and that would increase in the sales and would therefore make the method/system more profitable.

As to Claim 5, Johnson and Kim teach the system of claim 1.
Kim further teaches wherein the product sensors include one or more cameras; (0036: a camera provided in the product recommendation apparatus 110), and (Fig. 1 110) and (0016: the product recommendation system, the visible light illumination apparatus 100 may be replaced with a tag information provision apparatus using RFID technology or the like, and is implemented with any apparatus as long as it transmits product-related information to the product recommendation apparatus 110). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson to include wherein the product sensors include one or more cameras of Kim. Motivation to do so comes from the knowledge well known in the art that wherein the product sensors include one or more cameras would help provide a more accurate product that the user would be interested in which 
As to Claim 6, Johnson and Kim teach the system of claim 5.
Johnson further teaches wherein the one or more cameras are positioned above the scanning preparation area; (0017: A second scanner is located on the control panel).

As to Claim 7, Johnson and Kim teach the system of claim 5.
Johnson further teaches wherein the one or more cameras are positioned laterally adjacent the scanning preparation area; (0017: A second scanner is located on the control panel).

As to Claim 8, Johnson and Kim teach the system of claim 5.
Johnson further teaches wherein the one or more cameras includes a plurality of cameras, at least a first portion of which are positioned above the scanning preparation area and at least a second portion of which are positioned laterally adjacent the scanning preparation area; (0017: the first scanner to appear on the visual display, means for totaling numerical data that appear on the visual display. A second scanner is located on the control panel; with the system further including means for totaling the second scanner's numerical entries so that the total, including the second scanner's other readings appears on a visual display. The system also includes a printout device located in said control panel that records and totals the numerical entries and prints them on tape).

As to Claim 9, Johnson and Kim teach the system of claim 5.
Johnson further teaches wherein the product sensors include one or more RFID scanners; (0016: RFID).


Johnson further teaches wherein the product sensors further include one or more cameras; (0017: the first scanner to appear on the visual display, means for totaling numerical data that appear on the visual display. A second scanner is located on the control panel; with the system further including means for totaling the second scanner's numerical entries so that the total, including the second scanner's other readings appears on a visual display. The system also includes a printout device located in said control panel that records and totals the numerical entries and prints them on tape).

As to Claim 11, Johnson and Kim teach the system of claim 1.
Johnson further teaches wherein the product recommendations are determined to be different from the contents of the customer cart; (0023: comparing each of the codes with said advertisement history data to determine whether an item advertised in said at least one advertisement is purchased by said shopper using said shopping cart).

As to Claim 12, Johnson and Kim teach the system of claim 1.
Kim further teaches wherein the product recommendations are determined additionally based on one or more product purchasing models that are applied to the contents of the customer cart; (abstract: recommending in-store products by using visible light communications which estimate whether a user needs to purchase a product based on product-related information received from a visible light illumination device installed in a store and the purchase history information of the user to provide the user with information related to the product as recommended product information for the user according to the result of estimation, thereby causing the user to refrain from purchasing unnecessary products and to more efficiently purchase products), (0001: recommending in-store products using visible light communication), (0036: The product recommendation apparatus 110 collects product-related information of products loaded in a shopping cart 132 (i.e., products pending purchase). The product recommendation apparatus 110 collects product-related information of the products pending purchase wherein the product recommendations are determined additionally based on one or more product purchasing models that are applied to the contents of the customer cart of Kim. Motivation to do so comes from the knowledge well known in the art that wherein the product recommendations are determined additionally based on one or more product purchasing models that are applied to the contents of the customer cart would help provide a more accurate product that the user would be interested in which would encourage him to buy the product and that would increase in the sales and would therefore make the method/system more profitable.

As to Claim 13, Johnson and Kim teach the system of claim 12.
Kim further teaches wherein the one or more product purchasing models include a user purchasing model that is specific to the user and that models purchasing behavior of the user based on historical purchases made by the user; (abstract: the purchase history information of the user to provide the user with information related to the product as recommended product information for wherein the one or more product purchasing models include a user purchasing model that is specific to the user and that models purchasing behavior of the user based on historical purchases made by the user of Kim. Motivation to do so comes from the knowledge well known in the art that wherein the one or more product purchasing models include a user purchasing model that is specific to the user and that models purchasing behavior of the user based on historical purchases made by the user would help provide a more accurate product that the user would be interested in which would encourage him to buy the product and that would increase in the sales and would therefore make the method/system more profitable.

As to Claim 14, Johnson and Kim teach the system of claim 12.
Kim further teaches wherein the one or more product purchasing models include a store purchasing model that is specific to a retail store in which the checkout configuration is located and that models purchasing behavior for customers of the store based on historical purchases made at the store; (abstract: the purchase history information of the user to provide the user with information related to the product as recommended product information for the user). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson to include wherein the one or more product purchasing models include a store purchasing model that is specific to a retail store in which the checkout configuration is located and that models purchasing behavior for customers of the store based on historical purchases made at the store of Kim. Motivation to do so comes from the knowledge well known in the art that wherein the one or more product purchasing models include a store purchasing model that is specific to a retail store in which the checkout configuration is located and that models purchasing behavior for customers of the store based on historical purchases made at the store would help provide a more accurate product that the user would be interested in which would encourage him to buy the product and that would increase in the sales and would therefore make the method/system more profitable.


Johnson further teaches wherein the one or more product purchasing models include a region purchasing model that is specific to a geographic region in which a retail store housing the checkout configuration is located and that models purchasing behavior for customers of the geographic region based on historical purchases made at stores within the geographic region; (0010: shopping carts move with customers among the various locations in which products are selected. A number of patents describe systems in screens for displaying advertisements and promotional materials on or within shopping carts. For example, U.S. Pat. No. 5,250,789 describes a shopping cart having a computer driven display system that can be used for advertising and promoting products as well as for organizing a shopping list in accordance with the locations of products in a store. The shopping list may be generated with the assistance of a cash register tape bearing the product bar codes associated with the purchased products. The system includes a bar code scanner mounted on the cart so that promotions may be issued in response to products chosen by the shopper).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, (U.S. Patent Application Publication No. 20050187819) in view of Kim et al., (U.S. Patent Application Publication No. 20180101875) in view of Kerber, (U.S. Patent Application Publication No. 20030205177).

As to Claim 2, Johnson and Kim teach the system of claim 1.
Johnson and Kim do not teach wherein the scanning preparation area includes a conveyor belt that supports and conveys the products to be scanned toward the scanner.
However Kerber teaches wherein the scanning preparation area includes a conveyor belt that supports and conveys the products to be scanned toward the scanner; (abstract: A checkout console for use with a counter-top or conveyor belt point-of-sale checkout stand. The checkout console can support a cash drawer, printer, keyboard, and other such peripheral equipment, and can be mounted so that the top shelf is above a bar code scanner. By positioning the console between the cashier and the customer, twisting and turning be the cashier is greatly reduced. The console, once mounted, is vertically adjustable on demand). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and Kim to include wherein the scanning preparation area includes a conveyor belt that supports and conveys the products to be scanned toward the scanner of Kerber. Motivation to do so comes from the knowledge well known in the art that wherein the scanning preparation area includes a conveyor belt that supports and conveys the products to be scanned toward the scanner would help make the process easier to scan products therefore make the method/system more efficient and easier.

As to Claim 3, Johnson and Kim teach the system of claim 1.
Johnson and Kim do not teach wherein the scanning preparation area includes an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned.
However Kerber teaches wherein the scanning preparation area includes an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned; (abstract: A checkout console for use with a counter-top or conveyor belt point-of-sale checkout stand. The checkout console can support a cash drawer, printer, keyboard, and other such peripheral equipment, and can be mounted so that the top shelf is above a bar code scanner. By positioning the console between the cashier and the customer, twisting and turning be the cashier is greatly reduced. The console, once mounted, is vertically adjustable on demand). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and Kim to include wherein the scanning preparation area includes an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned of Kerber. Motivation to do so comes from the knowledge well known in the art that wherein the scanning preparation area includes an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned would help make the process easier to scan products therefore make the method/system more efficient and easier.

As to Claim 4, Johnson and Kim teach the system of claim 1.
Johnson and Kim do not teach wherein the scanning preparation area includes (i) a conveyor belt that supports and conveys the products to be scanned toward the scanner and (ii) an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned.
However Kerber teaches wherein the scanning preparation area includes (i) a conveyor belt that supports and conveys the products to be scanned toward the scanner and (ii) an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned; (abstract: A checkout console for use with a counter-top or conveyor belt point-of-sale checkout stand. The checkout console can support a cash drawer, printer, keyboard, and other such peripheral equipment, and can be mounted so that the top shelf is above a bar code scanner. By positioning the console between the cashier and the customer, twisting and turning be the cashier is greatly reduced. The console, once mounted, is vertically adjustable on demand). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson and Kim to include wherein the scanning preparation area includes (i) a conveyor belt that supports and conveys the products to be scanned toward the scanner and (ii) an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned of Kerber. Motivation to do so comes from the knowledge well known in the art that wherein the scanning preparation area includes (i) a conveyor belt that supports and conveys the products to be scanned toward the scanner and (ii) an area that is part of or adjacent to the checkout configuration and that is configured for positioning or placing a shopping cart or shopping basket containing the products to be scanned would help make the process easier to scan products therefore make the method/system more efficient and easier.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, (U.S. Patent Application Publication No. 20050187819) in view of Kim et al., (U.S. Patent Application Publication No. 20180101875) in view of Grunski et al., (U.S. Patent Application Publication No. 20110225063).

As to Claim 16, Johnson and Kim teach the system of claim 12.
Johnson and Kim do not teach wherein the one or more product purchasing models include a temporal purchasing model that is specific to a current timeframe in which the user is using the checkout configuration and that models purchasing behavior for purchases made within the current timeframe based on historical purchases made within analogous timeframes.
However Grunski teaches wherein the one or more product purchasing models include a temporal purchasing model that is specific to a current timeframe in which the user is using the checkout configuration and that models purchasing behavior for purchases made within the current timeframe based on historical purchases made within analogous timeframes; (0041: It should be noted the associated description is of illustrative importance only. In other words, the depiction and descriptions of the presently disclosed embodiments should not be construed as limiting of the subject matter in this application. For example, the above identified unilateral contract may, in another embodiment, be bilateral or may not be a contract for goods or services. For another example, the price term of the unilateral contract may include the cost of the good plus any fees required by the third party intermediary or its agents. For yet another example, if multiple items are selected for purchase by a shopper, a time-sensitive unilateral contract may be established for each item individually whereby each item has a different timeframe for performance (e.g., a contract for the sale of a broom may be good for one week but a contract for a computer identified in the same online checkout may expire after one day) or all of the items may be offered for sale under the same time-sensitive unilateral contract with a single wherein the one or more product purchasing models include a temporal purchasing model that is specific to a current timeframe in which the user is using the checkout configuration and that models purchasing behavior for purchases made within the current timeframe based on historical purchases made within analogous timeframes of Grunski. Motivation to do so comes from the knowledge well known in the art that wherein the one or more product purchasing models include a temporal purchasing model that is specific to a current timeframe in which the user is using the checkout configuration and that models purchasing behavior for purchases made within the current timeframe based on historical purchases made within analogous timeframes would help encourage the user to buy a product within timely matter and therefore make the method/system more efficient and profitable.

As to Claim 17, Johnson and Kim teach the system of claim 16.
Johnson and Kim do not teach wherein the current timeframe comprises a time of day.
However Grunski teaches wherein the current timeframe comprises a time of day; (0041: It should be noted the associated description is of illustrative importance only. In other words, the depiction and descriptions of the presently disclosed embodiments should not be construed as limiting of the subject matter in this application. For example, the above identified unilateral contract may, in another embodiment, be bilateral or may not be a contract for goods or services. For another example, the price wherein the current timeframe comprises a time of day of Grunski. Motivation to do so comes from the knowledge well known in the art that wherein the current timeframe comprises a time of day would help encourage the user to buy a product within timely matter and therefore make the method/system more efficient and profitable.

As to Claim 18, Johnson and Kim teach the system of claim 16.
Johnson and Kim do not teach wherein the current timeframe comprises a day of the week.
However Grunski teaches wherein the current timeframe comprises a day of the week; (0041: It should be noted the associated description is of illustrative importance only. In other words, the depiction and descriptions of the presently disclosed embodiments should not be construed as limiting of the subject matter in this application. For example, the above identified unilateral contract may, in another embodiment, be bilateral or may not be a contract for goods or services. For another example, the price wherein the current timeframe comprises a day of the week of Grunski. Motivation to do so comes from the knowledge well known in the art that wherein the current timeframe comprises a day of the week would help encourage the user to buy a product within timely matter and therefore make the method/system more efficient and profitable.

As to Claim 19, Johnson and Kim teach the system of claim 16.
Johnson and Kim do not teach wherein the current timeframe comprises a week of the year.
However Grunski teaches wherein the current timeframe comprises a week of the year; (0041: It should be noted the associated description is of illustrative importance only. In other words, the depiction and descriptions of the presently disclosed embodiments should not be construed as limiting of the subject matter in this application. For example, the above identified unilateral contract may, in another embodiment, be bilateral or may not be a contract for goods or services. For another example, the price wherein the current timeframe comprises a week of the year of Grunski. Motivation to do so comes from the knowledge well known in the art that wherein the current timeframe comprises a week of the year would help encourage the user to buy a product within timely matter and therefore make the method/system more efficient and profitable.

As to Claim 20, Johnson and Kim teach the system of claim 16.
Johnson and Kim do not teach wherein the current timeframe comprises a current season.
However Grunski teaches wherein the current timeframe comprises a current season; (0041: It should be noted the associated description is of illustrative importance only. In other words, the depiction and descriptions of the presently disclosed embodiments should not be construed as limiting of the subject matter in this application. For example, the above identified unilateral contract may, in another embodiment, be bilateral or may not be a contract for goods or services. For another example, the price wherein the current timeframe comprises a current seasonof Grunski. Motivation to do so comes from the knowledge well known in the art that wherein the current timeframe comprises a current season would help encourage the user to buy a product within timely matter and therefore make the method/system more efficient and profitable.	
	
	
NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “This smart shopping cart is a self-service checkout on wheels” describes “A couple of days ago, we reported that Kroger and Microsoft were working on a smart shopping solution that uses your phone to scan groceries as you shop. Now, a startup called Caper Labs has taken that idea a step further, and it has built both scanning hardware and a payment terminal directly into a shopping cart, reports TechCrunch. It’s even got a small touchscreen designed to help you navigate the store and advertise relevant promotions. At the moment, the cart’s scanner acts like a traditional barcode reader as you shop, but the company plans to eventually make the process a lot more seamless, thanks to a weight sensor and three image recognition cameras that are built into the cart. You should be able to forget that your items are being automatically scanned at all. Frankly, so long as it doesn’t complain about unexpected items in its bagging area, we’ll be happy. Fewer cashiers, fewer lines, and a digital map of the store The obvious benefit for supermarkets is that they’ll need fewer cashiers to ring up sales, but there are also a couple of benefits for shoppers. As well as being able to skip the queue, the cart’s touchscreen can point out nearby items that are on sale, and it could one day recommend purchases based on items you’ve already put it your cart. Its built-in tablet can also act as a map of a store. Caper’s shopping cart is already installed in two retailers in the New York City area, which the company claims are seeing increased sales as a result of using them. They might not be quite as seamless as Amazon Go’s “just walk out technology,” but they’re also a lot less complicated than the hundreds of cameras and weight sensors needed to make its stores work”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621